DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendment to the drawings filed 17-Jun-2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the replacement figure 4 adds a hole identified by reference numeral “414” that was not included in the original version of figure 4 (see circled portion of replacement figure 4 below).  Furthermore, the original written description states that “hydraulic fluid can be pumped through a port 414 in first sleeve 408.” (See ¶ 0032) (emphasis added).  The amended drawing does not show the port (414) being formed in the first sleeve (408).  Rather, the amended drawing shows the hole (414) being formed in the main damper cylinder (402).        

    PNG
    media_image1.png
    589
    1175
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.
see also ¶ 0033,  “second sleeve 412 [having] a spring coupler 420 coupled thereto”).  The drawings, rather, show the second sleeve (412) (which includes surface (413) which is shown in Figures 5A, 5B) being spaced apart from and separate from the spring coupler (420) (see FIGS. 5A-8).  This feature must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected because it provides distinct mutually exclusive descriptions of the embodiment shown in Figures 4-5.  For example, the provisional application 62/565,982, which priority is claimed to and is incorporated by reference (see e.g. specification ¶ 0001) states that “[second] sleeve [412] acts as the cross over ring which is struck by the spring coupler [420] and causes a spring rate see FIG. 4) and further that “[b]y moving [second] sleeve [412], we change the spring cross over point and can significantly change the spring curve of the shock without changing preload” (see FIG. 4).  The written description of the present non-provisional application, however, discloses that the spring coupler is coupled to and moves in unison with the second sleeve (see e.g. ¶ 0033).  In view of these two conflicting and inconsistent disclosures, the specification is unclear.    
The amendment filed 04-Nov-2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the phrase “hydraulic fluid can be pumped through a port 414 into chamber 418” is considered new matter.  It is noted that paragraph [0032] originally recited that “hydraulic fluid can be pumped through a port 414 in first sleeve 408.”  Applicant has now amended this phrase to recite “hydraulic fluid can be pumped through a port 414 into chamber 418.”  Applicant now argues that the amended phrase “a port 414 into chamber 418” provides written description support for the amendment to Figure 4 that shows a port 414 being formed in the main damper cylinder 402.  The original specification clearly does not provide support for the port 414 being located in the main damper cylinder.  Rather, the original specification specifically states that the port 414 is formed in the first sleeve 408 (see original specification, ¶ 0032).  To any extent that the phrase “a port 414 into chamber 418” provides support for a port being formed in the first sleeve 408, as now argued by Applicant, this phrase is considered new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claims 2 and 7, the subject matter of “a spring coupler coupled to said second sleeve” in combination with “said second sleeve disposed such that a change in an amount of hydraulic fluid between said first sleeve and said second sleeve causes said second sleeve to move with respect to said first sleeve, thereby changing said cross-over distance of said damper” has not been enabled.  “The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation” (see MPEP 2164.01).
In the present application, one of ordinary skill in the art could not have made the claimed invention without undue experimentation.  Claims 2 and 7 recite that the spring coupler is coupled to the second sleeve.  While none of the drawings actually show the spring coupler being coupled to the second sleeve, an Annotated FIG. 4 is produced below showing a configuration with the spring coupler (420) coupled to the second sleeve (412).  In this configuration, the chamber (418) is filled with “an amount of hydraulic fluid between said first sleeve and said second sleeve [to] cause[] said second sleeve to move with respect to said first sleeve, thereby changing said cross-over distance of said see claims 2, 4 and 7).   During a subsequent compression stroke of the damper in the downward direction (A) (see Annotated FIG. 4, below), the first spring would bias the second sleeve (412) and spring coupler (420) in the downward direction (A), but the hydraulic fluid in chamber (418) would prevent the displacement of the second sleeve (412) and spring coupler (420).  Such a configuration would render the device inoperable for producing a hydraulically adjustable cross-over distance since the second spring would never be compressed.    

    PNG
    media_image2.png
    696
    547
    media_image2.png
    Greyscale

Alternatively, the chamber (418) would need to be selectively vented of the hydraulic fluid to allow a displacement of the second sleeve (412) and the spring coupler (420) downward.  Nothing in the specification, however, discloses that the chamber (418) is selectively vented of hydraulic fluid during a compression stroke, nor is there any disclosure of any structure to selectively vent the hydraulic fluid 
Furthermore, the construction of fluid venting from the chamber (418) during a compression stroke, which is not even disclosed in the non-provisional application, is contrary to the disclosure in the provisional application to which priority is claimed.  The provisional application to which priority is claimed states that “Sleeve C [i.e. second sleeve (412)] acts as the cross over ring which is struck by the spring coupler and causes a spring rate change.” (See 62/565,982, FIG. 4) (emphasis added).  Thus, the disclosure of the provisional application states that in the embodiment shown in Figure 4, the second sleeve is not coupled with, and does not move with, the spring coupler 420.  Rather, the second sleeve (412), which has a hydraulically adjustable position, forms a stop for the spring coupler and is struck by the spring coupler as the spring coupler moves, thereby forming the hydraulically adjustable cross-over point. 
Due to the fact that the original specification does not disclose a function or corresponding structure for selectively venting fluid from the hydraulic chamber during a compression stroke, and further because the original specification provides directly contradictory statements regarding the construction and operation of the spring coupler relative to the second cylinder, one of ordinary skill in the art would need to engage in undue experimentation to produce a functioning embodiment embodying the claimed subject matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 2 and 7, the subject matter of “a spring coupler coupled to said second sleeve” is indefinite because it is unclear what is meant by being “coupled.”  For example, the provisional application 62/565,982, which priority is claimed to and is incorporated by reference (see e.g. specification ¶ 0001) states that “[second] sleeve [412] acts as the cross over ring which is struck by the spring coupler [420] and causes a spring rate change” (see FIG. 4) and further that “[b]y moving [second] sleeve [412], we change the spring cross over point and can significantly change the spring curve of the shock without changing preload” (see FIG. 4).  The written description of the present non-provisional application, however, discloses that the spring coupler is coupled to and moves in unison with the second sleeve (see e.g. ¶ 0033).  In view of these two conflicting and inconsistent disclosures, it is unclear what is meant by the use of the term “coupled.”  
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doerfel (US 2009/0302559) in view of Wakeman (US 9,162,548).
Regarding claim 2, Doerfel discloses a damper having a hydraulically-adjustable cross-over distance (see ¶¶ 0002, 0003; FIGS. 1-2), said damper comprising: a main damper cylinder (12); a first sleeve (20, 28) coupled to at least a portion of an exterior surface of said main damper cylinder (see FIG. 1); a preload flange (20) coupled to said first sleeve; a second sleeve (30) coupled to said exterior surface of said main damper cylinder (see FIG. 1), said second sleeve movable with respect to said first sleeve in a direction along the axis of said main damper cylinder (see e.g. FIGS. 1, 2), said second sleeve having a front surface (31); a spring coupler (22) coupled to said second sleeve (see FIG. 1); a first spring (18) disposed surrounding at least a portion of said external surface of said main damper cylinder (see FIGS. 1, 2), said first spring disposed between said preload flange and said spring coupler (see FIGS. 1, 2); a second spring (16) disposed surrounding at least a portion of said external surface of said main damper cylinder (see FIGS. 1, 2), said second spring disposed contacting said spring coupler (see FIG. 1); andFOX-0070USSerial No.: 16/144,819 Examiner: Lane, N.3Group Art Unit: 3657said second sleeve disposed such that a change in an amount of hydraulic fluid between said first sleeve and said second sleeve causes said second sleeve to move with respect to said first sleeve (see FIGS. 1-3; see also ¶¶ 0056, 0068, 0069), thereby changing said cross-over distance of said damper (see FIGS. 1-3; see also ¶¶ 0056, 0068, 0069).
Doerfel does not disclose a damping piston movably disposed within said main damper cylinder; a damping rod coupled to said piston; a lower flange coupled to said damper; or that the second spring extends between the spring coupler and the lower flange.
see Abstract, FIGS. 4, 5) comprising a damping piston (32) movably disposed within said main damper cylinder (54) (see FIGS. 4, 5); a damping rod (34) coupled to said piston (see FIGS. 4, 5); a lower flange (62) coupled to said damper (see FIGS. 4, 5); and a second spring  (42) disposed between a spring coupler (56) and said lower flange (see FIGS. 4, 5).
It would have been obvious to combine the damping piston, damping rod and lower flange of Wakeman with the device of Doerfel to provide a complete damping strut with well-known components that constitute a vehicle damping strut (see e.g. Doerfel, ¶ 0003). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doerfel (US 2009/0302559) in view of Wakeman (US 9,162,548), as applied to claim 2, above, and further in view of Cox (US 2013/0200589).
Regarding claim 3, Doerfel does not disclose that a position of said first sleeve with respect to said exterior surface of said main damper cylinder is adjustable.  
Cox teaches a damper (see Abstract, FIGS. 1-3) comprising a first sleeve (120), wherein a position of said first sleeve with respect to an exterior surface of a main damper cylinder (102) is adjustable (see FIGS. 1-3).
It would have been obvious to combine the adjustable preload of Cox with the device of Doerfel to provide a means for altering the spring characteristics of the shock absorber, thereby providing a damper with increased variability in the spring characteristics of the strut.    
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doerfel (US 2009/0302559) in view of Wakeman (US 9,162,548), and further in view of Cox (US 2013/0200589).
Regarding claim 7, Doerfel discloses a vehicle and damper assembly (see ¶¶ 0002, 0003; FIGS. 1-2), wherein a damper, of said vehicle and damper assembly, has a hydraulically-adjustable cross-over distance (see ¶¶ 0002, 0003; FIGS. 1-2), said vehicle and damper assembly comprising: a vehicle (see ¶¶ 0002, 0003); said damper coupled to said vehicle (see ¶¶ 0002, 0003), said damper having Examiner: Lane, N.5Group Art Unit: 3657a main see FIG. 1); a preload flange (20) coupled to said first sleeve (see FIG. 1); a second sleeve (30) coupled to said exterior surface of said main damper cylinder (see FIG. 1), said second sleeve movable with respect to said first sleeve in a direction along the axis of said main damper cylinder (see FIGS. 1, 2), said second sleeve having a front surface (see FIGS. 1, 2); a spring coupler (22) coupled to said second sleeve (see FIG. 1); a first spring (18) disposed surrounding at least a portion of said external surface of said main damper cylinder (see FIG. 1), said first spring disposed between said preload flange and said spring coupler (see FIG. 1); a second spring (16) disposed surrounding at least a portion of said external surface of said main damper cylinder (see FIG. 1), said second spring contacting said spring coupler (see FIGS. 1, 2); and said second sleeve disposed such that a change in an amount of hydraulic fluid between said first sleeve and said second sleeve causes said second sleeve to move with respect to said first sleeve (see FIGS. 1, 2; see also ¶¶ 0068, 0069), thereby changing said cross-over distance of said damper (see FIGS. 1, 2; see also ¶¶ 0068, 0069).  
Doerfel does not disclose a damping piston movably disposed within said main damper cylinder; a damping rod coupled to said piston; a lower flange coupled to said damper; or that the second spring extends between the spring coupler and the lower flange.
Wakeman teaches a damper (see Abstract, FIGS. 4, 5) comprising a damping piston (32) movably disposed within said main damper cylinder (54) (see FIGS. 4, 5); a damping rod (34) coupled to said piston (see FIGS. 4, 5); a lower flange (62) coupled to said damper (see FIGS. 4, 5); and a second spring  (42) disposed between a spring coupler (56) and said lower flange (see FIGS. 4, 5).
It would have been obvious to combine the damping piston, damping rod and lower flange of Wakeman with the device of Doerfel to provide a complete damping strut with well-known components that constitute a vehicle damping strut (see e.g. Doerfel, ¶ 0003). 
Doerfel does not disclose an adjustable preload.
see Abstract, FIGS. 1-3) comprising an adjustable preload (see Abstract, FIGS. 1-3).  
It would have been obvious to combine the adjustable preload of Cox with the device of Doerfel to provide a means for altering the spring characteristics of the shock absorber, thereby providing a damper with increased variability in the spring characteristics of the strut.    
Regarding claim 8, Cox teaches that a position of said first sleeve with respect to said exterior surface of said main damper cylinder is adjustable (see FIGS. 1-3).
Response to Arguments
Applicant's arguments filed 13-Apr-2021 have been fully considered but they are not persuasive. 
Regarding the objection to the drawings for introducing new subject matter, Applicant argues that “amended paragraph [0032] of the Specification explicitly states ‘hydraulic fluid can be pumped through a port 414 into chamber 418.” (see Amendment, pages 7-8).  
An objection to the drawings for including new subject matter, however, cannot be corrected by introducing new subject matter into the specification.  It is noted that paragraph [0032] originally recited that “hydraulic fluid can be pumped through a port 414 in first sleeve 408.” (Emphasis added).  Applicant has now amended this phrase to recite “hydraulic fluid can be pumped through a port 414 into chamber 418.” (Emphasis added). Applicant now argues that the amended phrase “a port 414 into chamber 418” provides written description support for the amendment to Figure 4 that shows a port 414 being formed in the main damper cylinder 402.  The original specification clearly does not provide support for the port 414 being located in the main damper cylinder.  Rather, the original specification specifically states that the port 414 is formed in the first sleeve 408 (see original specification, ¶ 0032), and not the main damper cylinder 402.  
Since Applicant has not shown that the original specification provides support for the port being formed in the main damper cylinder, the objection to the drawings for introducing new subject matter is 
Regarding the objection to the drawings for failing to show the claimed subject matter of “spring coupler coupled to said second sleeve,” Applicant simply states that “the present drawings are fully in compliance with 37 CFR 1.83(a).” (See Amendment, page 9).  Applicant, however, has not identified where the drawings depict that the spring coupler is coupled to the second sleeve.  
Regarding the objection to the specification for providing two conflicting descriptions of the same elements, Applicant argues that “at least, paragraphs [0033]-[0039] and Figures 5A-5B clearly, explicitly and correctly describe that second sleeve 412 functions as a crossover ring AND that spring coupler 420 is coupled to and moves in unison with second sleeve 420.” (See Amendment, page 10).  Applicant’s arguments describe one of the two conflicting descriptions of the second sleeve and the spring coupler.  Applicant’s arguments ignore the description in the provisional application that directly conflicts with this description.  The provisional application, which is incorporated by reference into the present application, states that “[second] sleeve [412] acts as the cross over ring which is struck by the spring coupler [420] and causes a spring rate change” (see FIG. 4).  Does the spring coupler 420 move in unison with the second sleeve 412 as recited in paragraphs 0033-0039 of the utility application or does the spring coupler move relative to and strike the second sleeve as described in the provisional application?  Since the specification still includes the conflicting descriptions, the objection is maintained.  
Regarding the rejection of claims 2 and 7 under 35 U.S.C. 112(a) as lacking enablement, Applicant argues that “the second sleeve 412 and spring coupler 20 are explicitly described, at least, at paragraphs [0035]-[0039] and corresponding Figures 5A-5D of the present Application” and that “such See Amendment, page 11).  Paragraphs [0035]-[0039] have been fully considered but they fail to provide any working example of the claimed subject matter.  As noted in the rejection, if the spring coupler were to be coupled to the second sleeve, this would render the device inoperable for producing an adjustable cross-over distance since the chamber (418) includes incompressible fluid, which would thereby prevent compression of the second spring.  Applicant has not specifically addressed how this is overcome, and paragraphs [0035]-[0039] do not provide any description as to how the second sleeve and spring coupler move during a compression stroke.  
Regarding the rejection of claims 2 and 7 under 35 U.S.C. 112(b) as being indefinite, Applicant argues that “both the present Utility Application and the aforementioned Provisional Application . . . clearly, explicitly and correctly describe that the second sleeve 412 functions as a cross over ring AND that spring coupler 420 is coupled to and moves in unison with second sleeve 420.” (See Amendment, page 13).  The provisional application, however, does not provide such a description.  The provisional application explicitly states that “Sleeve C [i.e. second sleeve (412)] acts as the cross over ring which is struck by the spring coupler and causes a spring rate change.” (See 62/565,982, FIG. 4) (emphasis added).  Thus, the provisional application disclosure states that the second sleeve is not coupled with, and does not move with, the spring coupler 420.  Rather, the provisional application states that the second sleeve (412), which has a hydraulically adjustable position, forms a stop for the spring coupler and is struck by the spring coupler as the spring coupler moves, thereby forming the hydraulically adjustable cross-over point. 
Regarding the rejection of claims 2 and 7 under 35 U.S.C. 103(a) as being unpatentable over Doerfel (US 2009/0302559) in view of Wakeman (US 9,162,548), Applicant argues that Doerfel does not teach or suggest “said second sleeve disposed such that a change in an amount of hydraulic fluid See Amendment, page 16).   
To the contrary, Doerfel discloses “a hydraulic cylinder 28 is provided, which is supported on the auxiliary spring base 20 and defines a hydraulic chamber 29” and that [a] hydraulic piston 30, which can be displaced along the common axis, is arranged in the cylinder” (see ¶ 0056).  Paragraphs 0010-00018 of Doerfel further disclose such claimed features.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
April 16, 2021